DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first unit adapted to support”, “second…holding unit”, “third unit”, “instruments”, “first station”, “second station” in claims 1, 2, 12, 14, 16, 19, 21, 33, 36 and 37, “mechanism configured to produce” in claim 23, “first adjustment means” in claim 26, and “second adjustment means” in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1, 2, 12, 147, 16, 19, 21, 23-27, 29-31, 33, 34, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kokosa (US 7,178,414) in view of Neal (US 2016/0245730).
As to claim 1 and 33, Kokosa teaches an analytical apparatus comprising:  
a sampler device (injector assembly 20) for gas chromatography comprising: 
a first unit (part of injector assembly) adapted to support and move both a second, single instrument holding unit (part of injector assembly), on which at least two instruments are mounted (at least one injector, such as a syringe (see col. 3, line 48-53), provided with respective control plungers (at least one syringe would necessarily include control plunger(s)), for taking and/or inserting samples to be analyzed, and a third unit (not shown but necessary to operate the syringes) adapted to actuate the respective control plungers of said at least two instruments, 
said first unit being mounted on a base (holder 32 or tray 28) via support legs 18 (see Fig. 1) and configured to move said second and third units (inside injector assembly 20) along at least one direction substantially horizontal and parallel (x or y axis) to said base and along a Z direction substantially vertical and perpendicular to said base (col. 3, line 57 et seq.), 
said first unit being also configured to move said second and third units between a first station (microwell plate holding vials 34 on holder 32 or tray 28) and a second station (area which hold gas chromatograph 12; see Fig. 8), the second station 12 being defined beyond a plan encumbrance of said base on which said first unit is mounted (which has been interpreted to mean the area beyond the base (holder 32 or tray 28 that is shown as lower level as seen in Fig. 8);  
a control unit 26 which automatically controls a movement of said first unit between said first station, wherein said third unit is controlled by said control unit to take the samples to be analyzed by said at least two instruments, and said second station, wherein said third unit is controlled by said control unit to simultaneously insert the samples previously taken by said at least two instruments (at least one syringe 24) within two distinct injectors (36, 38) of a gas chromatograph; and
the gas chromatograph 12 comprising the at least two distinct injectors (36, 38).
Kokosa does teach two distinct injectors 36, 38 and at least one instrument (which includes at least two syringes in the injection assembly 20), however Kokosa does not explicitly teach the control unit to “simultaneously” insert the samples previously taken by the at least two instruments into the injectors of the two distinct injectors. In the art autosamplers and gas chromatography, Neal teaches a control system that is operative to substantially simultaneously draw the samples from the selected pair of the sample reservoirs using the first and second sample transfer towers. According to some embodiments, the control system is operative to substantially simultaneously inject the samples drawn from the first and second rows into the first and second injector ports using the first and second sample transfer towers (see para [0004] et seq.)  It would have been obvious to one of ordinary skill in the art to have operated the two syringe instruments of Kokosa to operate simultaneously, like that taught by Neal, for the expected benefit of increasing analyzer throughput.    
Claims 2, 12, 14, 16, 19, 21, 23-27, 29-31, 34, 36 and 37 are directed to designs for operating the system which would be obvious to one of ordinary skill in the art to combining prior art elements according to known methods to yield predictable results, such as means for reliable positioning of the syringe assembly between the various stations. 
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Degli Esposti et al., (US 2009/0260456) teaches sampling apparatus having a mobile sampler arm with a holder for a probe carrying a fiber 9 and an intermediate bracket for transferring the probe between a probe storage tray and the gas chromatograph injector (which is beyond a plan encumbrance of the base on which the first unit is mounted).
Schueler et al., (US 2015/0233958) teaches a method for analysing a sample using a plurality of sample preparation devices 200 and an automatic analytic device 300 operated by a sampler 100 for analysing the sample, wherein the analytic device 300 is defined at least partially beyond the encumbrance of the sample preparation device 200 (see Figs. 1-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798